In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00183-CR



          TOMMY RAY DILLARD, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 115th District Court
               Upshur County, Texas
               Trial Court No. 16,841




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                    MEMORANDUM OPINION
           Tommy Ray Dillard pled guilty to possession of less than one gram of a Penalty Group 1

controlled substance1 pursuant to a plea agreement.             In accordance with the sentencing

recommendations included in the plea agreement, the trial court sentenced Dillard on May 18,

2015, to two years’ incarceration, suspended that sentence, and placed Dillard on three years’

community supervision. Subsequently, in August 2015, the State moved to revoke Dillard’s

community supervision, alleging that Dillard had committed nine different violations of the

conditions of his community supervision. Dillard pled “true” to all nine of the violations alleged

by the State, and following the presentation of punishment evidence, the trial court sentenced

Dillard to twenty-four months’ incarceration. Dillard appeals.

           Dillard’s appellate attorney filed a brief setting out the procedural history of the case,

summarizing the evidence elicited during the course of the trial court proceedings, and concluding

that the appellate record presents no arguable grounds to be raised on appeal. Meeting the

requirements of Anders v. California, counsel has provided a professional evaluation of the record

demonstrating why there are no plausible appellate issues to be advanced.             See Anders v.

California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App.

2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High

v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion

with this Court seeking to withdraw as counsel in this appeal.




1
    See TEX. HEALTH & SAFETY CODE ANN. § 481.115 (West 2010).

                                                     2
         Counsel forwarded copies of his brief and motion to withdraw to Dillard and informed him

of his rights to review the appellate record and to file a pro se response to counsel’s brief, should

he so desire. Additionally, counsel provided Dillard with a complete copy of the appellate record

in this matter. We received neither a pro se response from Dillard nor a motion requesting an

extension of time in which to file such a response.

         We have determined that this appeal is wholly frivolous. We have independently reviewed

the entire appellate record and, like counsel, have determined that no arguable issue supports an

appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In the Anders

context, once we determine that the appeal is without merit, we must affirm the trial court’s

judgment. Id.

         We affirm the judgment of the trial court.2



                                                            Ralph K. Burgess
                                                            Justice

Date Submitted:            March 24, 2016
Date Decided:              June 6, 2016

Do Not Publish




2
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of Dillard in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should Dillard desire to seek further review of this case by the Texas Court of Criminal Appeals,
he must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary
review. Any petition for discretionary review (1) must be filed within thirty days from either the date of this opinion
or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2)
must be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should comply
with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 68.4.
                                                           3